IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60227
                         Summary Calendar
                        __________________


SMART IMHANSIONAN IYANOBOR,

                                      Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                      Respondent.

                        - - - - - - - - - -
             Petition for Review of an Order of the
                   Board of Immigration Appeals
                            A41-542-100
                        - - - - - - - - - -
                           April 1, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

      Smart I. Iyanobor, a Nigerian citizen, asserts that the

Board of Immigration Appeals ("BIA") erred denying his

application for waiver of inadmissiblity, filed pursuant to 8

U.S.C. § 1182(h).   We have reviewed the record and find that the

BIA's affirmance of the Immigration Judge's decision denying the

Iyanobor’s application was supported by substantial evidence and




  *
     Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-60227
                                 -2-

was neither arbitrary nor capricious.      See Opie v. INS, 66 F.3d

737, 739 (5th Cir. 1995).

     The petition for review is DENIED.